DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 29 April 2022 and the request for continued examination filed on 31 May 2022. 
Claim 23 is new. Claims 1, 5, 18, and 21 were amended. Claims 1-6, 18, and 21-23 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 18, and 21-23  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18, which is representative of claim 1, recites in part, a method comprising: initiating a transaction to charge or deposit a cash value against a customer’s loyalty account, the transaction generating a validation request to verify the customer’s identity, the validation request requesting a first unique randomized identifier from a payment entity, and processing the transaction using the cash value against the customer’s loyalty account; transmitting the first unique randomized identifier to a customer; forwarding the first unique randomized identifier to the payment entity as a second unique randomized identifier to validate the transaction; receiving an authentication from the payment entity based on a result of validating the transaction; transmitting a customer identification code and the cash value in a cash transaction through an interbank network as an interbank transaction request against a cash account, wherein the customer identification code corresponds to the customer’s loyalty account but is configured to resemble an identification code for a cash transaction account, wherein the cash transaction proceeds irrespective of an affiliation of a payment processing device with the customer’s loyalty account; receiving a response from the interbank network regarding the interbank transaction request; and processing the transaction based on the response from the interbank network, wherein a loyalty equivalent of the cash value is deducted from or added to the customer’s loyalty account in response to the interbank transaction request. These limitations describe a concept of managing or processing a loyalty point transaction, which is unambiguously a commercial interaction. Therefore the claims describe a method of organizing human activity. As such, the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. Claim 18 describes the claim as a computer-implemented method, while Claim 1 recites the additional element of a system comprising a medium and at least one processor. These additional elements are recited at an extreme level of generality and are interpreted as generic computing devices used to implement the abstract idea. Using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. Further the claims recite the additional elements of a payment processing device, transmitting and receiving information with a mobile payment cloud, and wirelessly transmitting to a customer device. The payment processing device, the mobile payment cloud, and the customer device themselves may be interpreted as generic computing devices. The transmission of information to, and reception of information from, generic computing devices does not represent any improvement to technology, does not require any specific device, does not effect a transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, when considered individually or in combination with each other and the previously identified generic computing device, the incorporation of these additional elements only generally link the abstract idea to a networked computing device environment. As such, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application. There are no further additional elements. Therefore the claims are determined to be directed to an abstract idea. 
In step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from, and sending information to, generic computing devices. However, per MPEP 2106, receiving or transmitting data over a network has been recognized by the courts as a well-understood, routine, and conventional computer function. As such, these additional elements do not amount to significantly more. Further, regarding the wireless transmission via the payment processing device, references such as Arthur et al. (US 2008/0207234 A1) (“passed to the mobile wallet of the mobile device via the NFC module of the POS device 310”, [0123]), Chitti (US 2007/0254712 A1) (“the mobile communication device may communicate with the POS terminal via an RFID reader including an NFC microchip and RFID tag pair. The POS terminal can send an inquiry to the microchip of the device”, [0004]), Tumminaro (US 2007/0255662 A1) (“ cell phone 3702 includes a near-field communication (NFC) circuit, Bluetooth circuit or RFID circuit (not shown) that enables POS terminal 3712 to query and recover account information”, [0469]), and Killian (US 2009/0094126 A1) (“the POS terminal may respond to the presence of the mobile device at the RFID/NFC component by pushing the transaction information to the mobile device via NFC”, [0149]), indicate that wireless transmission of data from a merchant device to a user’s mobile device was conventional long before the priority date of the claimed invention.  There are no further additional elements. When considered as a combination, the additional elements generally link the abstract idea to a networked computing device environment. However, per MPEP 2106, the courts have recognized generally linking an abstract idea to a technological environment as insufficient to amount to significantly more. Thus when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are determined to be not patent eligible.  
Dependent claims 2-4, 6, 21, and 23 only further narrow the abstract idea identified, and do not present any further additional elements. The previously identified additional elements do not integrate the narrowed abstract idea into a practical application or amount to significantly more than the narrowed abstract idea. Dependent claims 5 and 22 further narrow the abstract idea and also further describe the additional element of the payment processing device by requiring it include a display which is used to display information. However, this additional element continues to amount to only a generic computing device. The payment processing device, individually and in combination with the previously identified additional elements, does not integrate the narrowed abstract idea into a practical application or amount to significantly more than the narrowed abstract idea. Thus as the dependent claims continue to recite an abstract idea without including additional elements which either integrate the abstract idea into a practical application or amount to significantly more, the dependent claims are determined to be not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 2013/0238455 A1) in view of Ameiss et al. (US 2010/0057553 A1) and Cohn et al. (US 2017/0200150 A1).

Regarding Claim 1 and 18: Laracey discloses a computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions (See at least [0172]); and at least one processor (See at least [0172]) configured to execute the instructions to perform operations comprising:
initiating a transaction, using a payment processing device, to charge or deposit a cash value against a customer’s account, the transaction generating a validation request to verify the customer’s identity, the validation request requesting a first unique identifier from a mobile payment cloud, and the payment processing device being configured to process the transaction using the cash value against the customer’s account (Pursuant to some embodiments, a transaction (such as a payment, loyalty or other transaction) may be performed by a customer operating a mobile device 1102 at a merchant 1108. Processing may begin at the message labeled as "1" where a clerk associated with the merchant 1108 scans items at a POS terminal and creates an initial basket or set of items for purchase by a customer. See at least [0186]. Also: The merchant determines that the customer wants to conduct the transaction using a system of the present invention (e.g., the customer may select a "pay by mobile" payment option or tell the clerk they want to "pay by mobile"), and the merchant generates a checkout token request message "2" which includes a request for a checkout token and information identifying the merchant and the point of sale (and may also include transaction details if the transaction total amount has been calculated). The transaction management system 1130, upon receipt of the request, creates a pending transaction record in the transaction queue and issues a checkout token for the transaction. See at least [0187]. Also: a unique checkout token ("checkout token"). See at least [0035]. Also: the customer, operating the mobile device 1102 based on the information received at "10", may select one or more of the available payment accounts to use the transaction. See at least [0191]. Also: The transaction management system 1230, upon receipt of the selection of a payment account and confirmation of the transaction in message "7", causes a payment authorization request message "8" to be transmitted to payment processing systems 1232. See at least [0198]). 
transmitting wirelessly the first unique identifier to a customer device via the payment processing device (The checkout token is returned to the merchant 1108 at "3" and the merchant 1108 causes a representation of the checkout token to be displayed on a display screen for capture by the mobile device 1102 at "4". See at least [0187]. Also: obtaining, using a mobile device, a checkout token printed or otherwise displayed at the point of sale … Pursuant to some embodiments, the checkout token is obtained by the mobile device … by wireless communication. See at least [0022]. Also: The term "capturing" (or "captured") is not intended to be limiting, and is intended to encompass embodiments where a mobile device is operated to receive a checkout token (or data associated with a checkout token) … via RFID reading. See at least [0024]. Also: Mobile device 202, in some embodiments, also has a wireless receiver (not shown) or other wireless signal receiving device which allows the mobile device 202 to capture a wireless signal representation of a checkout token 210.  See at least [0055]. Also: The checkout token 210 may also … be captured by a wireless receiver associated with the mobile device 202. In some embodiments, a mobile device may be operated in conjunction with multiple types of checkout tokens 210 (e.g., a mobile application may be capable of capturing a checkout token 210 using image capture, wireless receiving, or key entry, depending on how the checkout token 210 is presented at a point of sale). See at least [0059]. Also: the checkout token 210 may be read or entered into the payment application of the mobile device using other means, such as, for example, by wireless communication (e.g., such as by Bluetooth communication, by RFID detection, by optical character recognition, or the like). See at least [0111]. Also: Processing continues at 410 where a checkout token is displayed or otherwise provided to the customer. See at least [0093]). 
forwarding the first unique randomized identifier to the mobile payment cloud as a second unique identifier to validate the transaction (At "5", the mobile device 1102, under control of the mobile payment application of the present invention, causes the checkout token to be transmitted (along with customer and device authentication information as described above) to the transaction management system 1130. See at least [0188]. Also: the mobile device 202 transmits the customer checkout token to the transaction management system 230 as a customer transaction lookup request for payment account information and transaction details. In some embodiments, the transaction lookup request includes information associated with the identity of the customer (determined during the authentication process). This information, coupled with information about the mobile device 202, allows the transaction management system 230 to determine that it is interacting with an authorized user. See at least [0111]). 
receiving an authentication from the mobile payment cloud based on a result of validating the transaction (Processing at the merchant 208 continues at 412 where the merchant system 209 receives a merchant payment authorization response message from the transaction management system 230. See at least [0097]. Also: Processing continues at 466 where the system 230 matches the customer checkout token received at 464 with a merchant checkout token received or looked up at 452. If a match is found, the transaction details associated with the merchant checkout token and the corresponding merchant payment authorization request are used to create a response to the request at 468. See at least [0122]. Also: (Customer information may be returned in message "7" and may include a wide variety of information (such as the customer's name, address, or the like. See at least [0190]). 
transmitting a customer identification code and the cash value in a cash transaction through a network as a transaction request against a cash account, wherein the cash transaction proceeds irrespective of an affiliation of the payment processing device with the customer’s loyalty account and receiving a response from the network regarding the transaction request (At 474, the actual payment credentials are used to obtain payment transaction authorization from the appropriate payment network and/or financial institution. The payment authorization response is then sent to the merchant as well as to the customer at 476 to complete the transaction. See at least [0124]. Also: Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction. This request message includes the transaction details, such as the amount of the transaction or other information, from the merchant payment authorization request (received from the merchant 208) and the actual payment credentials associated with the payment account selected by the customer. … The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET.RTM. network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).  See at least [0067]. Also: The information about each account includes the actual payment credentials or sufficient information to process a transaction using the account. For example, with respect to a credit or debit card, the information may include: the primary account number (or PAN). See at least [0072]. Examiner’s note: The limitation “wherein the cash transaction proceeds irrespective of an affiliation of the payment processing device with the customer’s loyalty account” appears to be a limitation describing an intended result, and may be given limited patentable weight. Further, Laracey does not appear indicate that the transaction requires an affiliation between the payment processing device and a loyalty account, and as such teaches the negative limitation. ). 
processing the transaction based on the response from the network (Processing continues at 414 where the merchant system 209 is operated to cause the generation of a transaction receipt to complete the transaction. See at least [0997]). 

Laracey does not appear to disclose where the transaction is processed against the customer’s loyalty account or wherein the customer identification code corresponds to the customer’s loyalty account but is configured to resemble an identification code for a cash transaction account, or wherein a loyalty point equivalent of the cash value is deducted from or added to the customer’s loyalty account in response to the transaction request. 
However, Ameiss teaches a customer identification code corresponding to the customer’s loyalty account but is configured to resemble an identification code for a cash transaction account (The issuer receives cardholder registration information and assigns a new redemption card number to the cardholder. See at least [0048]. The loyalty points account may then be linked with the redemption card at 508. More specifically, the loyalty points account may be linked with a redemption card number specified by the issuer. The redemption card number may be a PAN which is or will be located on the front of the redemption card and/or on other computer readable media on the card, such as an IC chip or magnetic stripe. See at least [0050]. The redemption card may include the cardholder's name and PAN or other redemption card identifier on the face of the card. See at least [0050]. Examiner’s note: The broadest reasonable interpretation of a code “configured to resemble an identification code for a cash transaction account” includes standard credit card numbers), where Ameiss’ customer identification code is used to process a transaction against a customer’s loyalty account such that a loyalty point equivalent of the cash value is deducted from or added to the customer’s loyalty account in response to the transaction request (If the system detects that the account identifier is associated with a redemption card (such as by referencing a table of account numbers, BINs, or account ranges that are known to be redemption cards), the authorization system 714 communicates a redemption transaction message to the rewards system 716 at 804. See at least [0074]. Also: If the cardholder's point balance is greater than the transaction amount point equivalent, the rewards system 716 updates the points balance of the cardholder's loyalty points account to reflect the transaction at 812. The transaction amount points equivalent is subtracted from the points balance to calculate an updated points balance for the cardholder's loyalty points account. See at least [0083]. Also: The rewards system 716 looks up VPP parameters at 902. VPP parameters may include base VPP levels and any VPP overrides. The VPP parameters have been set by the LPO 712 and/or the issuer 710. The VPP parameters are used to determine a loyalty points equivalent to the transaction amount. In FIG. 9, the rewards system 716 first converts the transaction amount of the requested transaction into a transaction amount points equivalent. See at least [0077]. Also: the rewards system creates a service response at 822. The service response includes information relating to whether the transaction has been authorized or declined. See at least [0085]). 
Laracey provides a token based mobile payment system that ultimately transmits a payment credential as part of payment processing, which differs from the claimed invention by the substitution of Laracey’s generic payment credential for a payment credential associated with a loyalty account. However, Ameiss demonstrates that the prior art already knew of payment credentials associated with loyalty accounts, the use of these payment credentials to process a transaction to deduct points from a loyalty account, and that these credentials could resemble a standard cash payment credential. Further note that Ameiss’s payment credential may be a PAN (Primary Account Number), and that Laracey expressly contemplates using a PAN as a payment credential. One of ordinary skill in the art could have trivially substituted Ameiss’ payment credential associated with a loyalty account into the system of Laracey. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a token based mobile payment system that would complete transactions with loyalty accounts and thus would allow users make loyalty point based payments using a mobile device. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Laracey and the teachings of Ameiss.

Laracey does not appear to disclose a randomized identifier.
However, Cohn teaches transactions using an identifier which is randomized (The low value token 32 can be a temporary (limited life), randomized value that is devoid of consumer financial data (e.g., credit card number, expiration date, or CCV). In one embodiment, the low-value token 32 can be a randomized 19 digit numeric value having a 24-hour lifetime See at least [0015]). 
Laracey and Ameiss suggests a loyalty point based payment system using mobile devices displaying tokens to effect transactions, which differs from the claimed invention by the substitution of Laracey’s generic token for a randomized token. However, Cohn demonstrates that the prior art already knew of using randomized tokens to pass information regarding transactions. One of ordinary skill in the art could have trivially substituted Cohn’s randomized token into the system of Laracey and Ameiss. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a more secure system through the use of a token not containing meaningful user data. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Laracey and the teachings of Ameiss and Cohn. 

Laracey does not explicitly disclose an interbank transaction.
However, Ameiss teaches an interbank transaction (transmission over an alternative payment network, such as an ACH or electronic funds transfer system. See at least [0066] Examiner’s note: ACH stands for “automated clearing house”, which is an electronic funds transfer system which allows for bank to bank transactions. As such, the ACH transmission reads on the broadest reasonable interpretation of an “interbank” transaction). 
Laracey, Ameiss, and Cohn suggests a system which allows user to make loyalty point payments with a mobile device, which differs from the claimed invention by the substitution of Laracey’s generic transaction for an interbank transaction. However, Ameiss demonstrates that the prior art already knew of interbank transactions. One of ordinary skill in the art could have trivially substituted Ameiss’ interbank transactions into the system of Laracey, Ameiss, and Cohn. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would use a faster method of transferring funds. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Laracey and the teachings of Ameiss and Cohn. 

Regarding Claim 2: Laracey in view of Ameiss and Cohn teaches the above limitations. As previously noted, Laracey discloses the first unique identifier and the second unique identifier. Additionally, Laracey discloses wherein the customer identification code is a predetermined reusable identifier (At 474, the actual payment credentials are used to obtain payment transaction authorization from the appropriate payment network and/or financial institution. The payment authorization response is then sent to the merchant as well as to the customer at 476 to complete the transaction. See at least [0124]. Also: Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction. This request message includes the transaction details, such as the amount of the transaction or other information, from the merchant payment authorization request (received from the merchant 208) and the actual payment credentials associated with the payment account selected by the customer. … The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET.RTM. network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).  See at least [0067]). Additionally, Cohn teaches wherein the random identifiers are temporary identifiers that are non-reusable (The low value token 32 can be a temporary (limited life), randomized value that is devoid of consumer financial data (e.g., credit card number, expiration date, or CCV). In one embodiment, the low-value token 32 can be a randomized 19 digit numeric value having a 24-hour lifetime See at least [0015]). The motivation to combine Laracey, Ameiss, and Cohn is the same as explained under claim 1 above, and is incorporated herein. 

Regarding Claim 3: Laracey in view of Ameiss and Cohn teaches the above limitations. Additionally, Laracey discloses wherein the customer identification code is a series of characters that corresponds to a customer’s account (At 474, the actual payment credentials are used to obtain payment transaction authorization from the appropriate payment network and/or financial institution. The payment authorization response is then sent to the merchant as well as to the customer at 476 to complete the transaction. See at least [0124]. Also: Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction. This request message includes the transaction details, such as the amount of the transaction or other information, from the merchant payment authorization request (received from the merchant 208) and the actual payment credentials associated with the payment account selected by the customer. … The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET.RTM. network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).  See at least [0067]). Additionally, Cohn teaches wherein a customer identification code is a series of random characters that corresponds to a customer’s account (The high value token can be a randomized unique value that is devoid of the consumer's financial data that is subject to PCIDSS (e.g., PCIDSS data) but serves as a surrogate for the consumer's financial data. See at least [0017]). As previously noted in combination with Laracey, Ameiss teaches a customer’s loyalty account (If the system detects that the account identifier is associated with a redemption card (such as by referencing a table of account numbers, BINs, or account ranges that are known to be redemption cards), the authorization system 714 communicates a redemption transaction message to the rewards system 716 at 804. See at least [0074]. Also: If the cardholder's point balance is greater than the transaction amount point equivalent, the rewards system 716 updates the points balance of the cardholder's loyalty points account to reflect the transaction at 812. The transaction amount points equivalent is subtracted from the points balance to calculate an updated points balance for the cardholder's loyalty points account. See at least [0083]). The motivation to combine Laracey, Ameiss, and Cohn is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4: Laracey in view of Ameiss, and Cohn teaches the above limitations. Additionally, Laracey discloses wherein validating the transaction comprises matching the first unique identifier requested from the mobile payment cloud to the second unique identifier received from the customer device (Processing continues at 466 where the system 230 matches the customer checkout token received at 464 with a merchant checkout token received or looked up at 452. See at least [0122]). 

Regarding Claim 5: Laracey in view of Ameiss, and Cohn teaches the above limitations. Additionally, Laracey discloses displaying, on a display of the payment processing device, an image generated in response to receiving the first unique identifier, the image including the first unique identifier and a cash value of the transaction in a non-human recognizable form (In embodiments using a "dynamic" checkout token (e.g., where the checkout token is generated by either the merchant 108 or the transaction management system 130 before it is displayed on a display device associated with the merchant during a checkout transaction, and where the checkout token may include additional information about a transaction), checkout processing may proceed without a need for a customer transaction lookup request message to be transmitted to the transaction management system 130. For example, in some embodiments, some or all of the transaction details may be encoded in a dynamic checkout token which, when captured and processed by the mobile device 102, provides the transaction details to the mobile device 102. See at least [0043]. Also: The system 1430 responds with a checkout token and the clerk operates the POS system to print an initial receipt or check with the checkout token on it (e.g., in the form of a bar code, QR code, or the like). The customer operates their mobile device 1402 to capture the checkout token. See at least [0212]. Also: the token may be displayed on a display device 213 associated with a point of sale device 212. A dynamic checkout token may be generated to include transaction information (e.g., such as the purchase amount, etc.). See at least [0059]). 

Regarding Claim 6: Laracey in view of Ameiss, and Cohn teaches the above limitations. Laracey does not explicitly disclose keeping a record of one or more transactions processed within a predetermined period of time; and settling the one or more transactions with one or more financial service providers to receive cash values of the one or more transactions processed within the predetermined period of time. 
However, Ameiss teaches keeping a record of one or more transactions processed within a predetermined period of time; and settling the one or more transactions with one or more financial service providers to receive cash values of the one or more transactions processed within the predetermined period of time (the issuer may extend a line of credit to the LPO in 208. The line of credit may be associated with a payment mechanism, such as by the issuance of a corporate card with a credit line. The corporate card may have large transaction frequency limits. The line of credit may be used to fund redemption transactions. An acquiring bank must receive funds from the issuer in a credit or debit transaction. However, a loyalty points account cannot fund this transaction because loyalty points have no inherent value outside of the loyalty program. The line of credit may be used to fund the issuer's payment to the acquirer. The issuer settles with the acquirer and charges the LPO through the LPO's corporate card. The issuer later reconciles with the LPO through the LPO's corporate card account by receiving payment from the LPO on the credit balance of the account. See at least [0043]. Also: Clearing generally occurs periodically (e.g., once a day), but may occur at any periodic or non-periodic interval. See at least [0044]). 
Laracey, Ameiss, and Cohn suggest a loyalty point based payment system, upon which the claimed invention’s batch settlement techniques can be seen as an improvement. However, Ameiss demonstrates that the prior art already knew of batch settling of loyalty point funded transactions. One of ordinary skill in the art could have trivially applied the techniques of Ameiss to the system of Laracey, Ameiss, and Cohn. Further, one of ordinary skill in the art would have recognized that such an application of Ameiss would have predictably resulted in a more efficient system which would expend less resources in the process of settling transactions. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Laracey and the teachings of Ameiss, and Cohn.

Regarding Claim 21: Laracey in view of Ameiss, and Cohn teaches the above limitations. Additionally, Laracey discloses wherein transmitting the first unique randomized identifier to the customer device comprises wirelessly transmitting the first unique randomized identifier directly to the customer device (The checkout token is returned to the merchant 1108 at "3" and the merchant 1108 causes a representation of the checkout token to be displayed on a display screen for capture by the mobile device 1102 at "4". See at least [0187]. Also: obtaining, using a mobile device, a checkout token printed or otherwise displayed at the point of sale … Pursuant to some embodiments, the checkout token is obtained by the mobile device … by wireless communication. See at least [0022]. Also: The term "capturing" (or "captured") is not intended to be limiting, and is intended to encompass embodiments where a mobile device is operated to receive a checkout token (or data associated with a checkout token) … via RFID reading. See at least [0024]. Also: Mobile device 202, in some embodiments, also has a wireless receiver (not shown) or other wireless signal receiving device which allows the mobile device 202 to capture a wireless signal representation of a checkout token 210.  See at least [0055]. Also: The checkout token 210 may also … be captured by a wireless receiver associated with the mobile device 202. In some embodiments, a mobile device may be operated in conjunction with multiple types of checkout tokens 210 (e.g., a mobile application may be capable of capturing a checkout token 210 using image capture, wireless receiving, or key entry, depending on how the checkout token 210 is presented at a point of sale). See at least [0059]. Also: the checkout token 210 may be read or entered into the payment application of the mobile device using other means, such as, for example, by wireless communication (e.g., such as by Bluetooth communication, by RFID detection, by optical character recognition, or the like). See at least [0111]. Also: Processing continues at 410 where a checkout token is displayed or otherwise provided to the customer. See at least [0093]. Examiner’s note: Laracey does not suggest that the token is encrypted, and as such reads on the “unencrypted” limitation). 

Regarding Claim 22: Laracey in view of Ameiss, and Cohn teaches the above limitations. Additionally, Laracey discloses scanning, using the customer device, the displayed image; and analyzing the scanned image to determine information associated with the first unique random identifier (in some embodiments, the customer may be prompted to point a camera of the mobile device 202 at a bar code image of a checkout token and operate the mobile device 202 to capture the image.  See at least [0107]. Also: In embodiments where the checkout token 210 is displayed in the form of an encoded bar code image, the payment application installed on the mobile device 202 may automatically operate to decode the bar code image to obtain the checkout token 210. See at least [0111]). 

Regarding Claim 23: Laracey in view of Ameiss, and Cohn teaches the above limitations. Additionally, Laracey discloses wherein the cash transaction proceeds if the payment processing device is not affiliated with any loyalty program (In this manner, embodiments allow retailers with existing loyalty systems to apply customer loyalty credentials during transactions of the present invention. Consumers need not carry their retailer loyalty cards--instead, the transaction management system 1130 stores and provides the information for them. Further, consumers may take advantage of additional offers or discounts that are available to them for a particular transaction. In the illustrative transaction of FIG. 11A, the customer is presented with several types of discounts/loyalty options: (1) an ability to receive loyalty or reward account benefits from the merchant, and (2) an ability to receive other coupons, discounts or offers from the transaction management system.  See at least [0191]. Also: Similar transactions may also be performed at merchants that do not have their own loyalty programs (or that don't have loyalty programs integrated in their POS systems). For example, referring now to FIG. 11B, a further transaction example is shown in which the merchant 1108 does not have a loyalty program integrated in their POS systems.. See at least [0192]).  


Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claim 21: Claim 21 has been amended to remove the phrase rejected. 
Examiner’s Response: Applicant's amendments filed 29 April 2022 have been fully considered, and they resolve the identified issue. 

Applicant’s Argument Regarding 112(b) Rejections of claims 5 and 22: Claim 5 has been amended to clarify that the displaying is now recited as a separate element and not part of the transmitting element. 
Examiner’s Response: Applicant's amendments filed 29 April 2022 have been fully considered, and they resolve the identified issue. 

Applicant’s Argument Regarding 101 Rejections of claims 1-6, 18, 21, and 22: 
This combination of steps operates in a non-conventional and non-generic way to address a specific technical problem (how to use loyalty points as a cash substitute for a transaction where the merchant does not participate in the loyalty program) and to provide a specific technical solution (configuring the loyalty program account number to resemble a cash transaction account number so the existing payment networks can process the loyalty points transaction as a cash transaction without modification to the payment network processing).
The additional elements of claim 18 recite “transmitting a customer identification code and the cash value in a cash transaction through an interbank network as an interbank transaction request against a cash account, wherein the customer identification code corresponds to the customer’s loyalty account but is configured to resemble an identification code for a cash transaction account, wherein the cash transaction proceeds irrespective of an affiliation of the payment processing device with the customer’s loyalty account.” 
Examiner’s Response: Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive. 
Per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.” The specification does not provide any technical explanation as to how the claimed invention is implemented. Instead, the specification and the claims vaguely describe a set of desired results. As such, one of ordinary skill in the art would not recognize the claimed invention as providing a technical solution.  
As noted in the office action dated 9 May 2022, the identified limitation is considered part of the abstract idea, and is not an additional element for the purposes of Step 2B. 

Applicant’s Argument Regarding 103 Rejections of claims 1-6:  
The office appears to take the position that Laracey does not teach the above element: “Further, Laracey’s transmission does ‘allow[] the cash transaction to proceed irrespective of an affiliation of the payment processing device with a customer’s loyalty account,’ as Laracey’s transaction is not described as dependent on such an affiliation.” By this statement, Applicant assumes that either (1) the Office is ignoring this element of claim 1 or (2) the Office is admitting that Laracey does not teach this element of claim 1.
Laracey teaches that “[c]ustomer information may be returned in message ‘7’ and may include a wide variety of information (such as the customer’s name, address, or the like), but for the purposes of FIG. 11A the relevant data returned may include information identifying a loyalty account of the customer that is associated with the merchant 1108.” Laracey, paragraph 0190. Accordingly, Laracey does teach that the loyalty account is associated with the merchant. 
Examiner’s Response: Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.
Neither of applicant’s interpretation of the examiner’s argument is correct. The limitation is interpreted as a kind of negative limitation that is taught in the absence of a disclosure to the contrary. Thus the examiner considers Laracey’s description of a transaction without mentioning any dependence on any affiliation of the payment processing device with the customer’s loyalty account as teaching the identified limitation. 
Applicant appears to be arguing here that because the transaction may be processed in a way that involves a user’s loyalty account, that it “the cash transaction” does not “proceed[] irrespective of an affiliation of the payment processing device with the customer’s loyalty account.” Examiner notes that the “proceeds irrespective” language is not defined or used in the specification. The plain and ordinary meaning of “[a process] proceeds irrespective of [a condition]” is the process occurs whether or not the condition is met. Thus the limitation is interpreted as requiring that the cash transaction happen whether or not there is an affiliation of the payment processing device with the customer’s loyalty account. And using that interpretation, Laracey teaches the limitation. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Anderson (AU 2005203778 A1) and Knight (WO 02/095634 A1) describes performing reward redemptions via an EFTPoS similar to the present disclosure at [0022]. 
Kurani et al. (US 11315137 B1) provides a mobile loyalty redemption system that uses Primary Account Numbers (i.e., a credit card number) for transmitting loyalty account information. 
Bishop et al. (US 2004/0232225 A1) describes using an existing card number as a proxy for a secondary account including loyalty accounts. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-09-10